DETAILED ACTION
Election/Restriction
The application contains the following disclosed patentably distinct species/sub-species:  
Species I as embodied in Figures 1 and 19-20, comprising SA-SD and L, and/or capacitor 24;
Species II as embodied in Figures 1, 19, 21 and 22, comprising L, D and SD, and/or capacitor 24; and
Species III as embodied in Figures 14-16, comprising adiabatic element 11;
Applicant is required to elect one of the above species of step-up power converters. 
 
After electing one of the above species of step-up power converters, Applicant must further elect one of the following sub-species of charge pumps:
Sub-species A as embodies in Figures 2, 3 and 6;
Sub-species B as embodies in Figure 9;
Sub-species C as embodies in Figure 10; and
Sub-species D as embodies in Figure 11.

After electing one of the above sub-species of charge pumps, Applicant must further elect one of the following sub-species of gate drive blocks:
Sub-species 1 as embodies in Figure 7, comprising signal VLSO couple directly to Gate driver 52; and
Sub-species 2 as embodies in Figure 12, comprising an under-voltage lockout 53 and AND-gate 74;

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one or more of the following reason(s) apply: 
the species/sub-species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (i.e. step-up power converter) to be examined even though the requirement may be traversed (37 CFR 1.143), (ii) an election of sub-species of charge pumps to be examined even though the requirement may be traversed (iii) an election of sub-species of gate drive blocks to be examined even though the requirement may be traversed (iv) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842